NO. 07-10-00269-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

OCTOBER
12, 2010
 

 
CHASCO CONSTRUCTORS LTD., L.L.P.,
CHASCO CONTRACTING LTD., AND
CHASCO CONTRACTING MANAGEMENT, L.L.C., APPELLANTS
 
v.
 
W.P. HOWLE MASONRY CONTRACTOR, INC., APPELLEE 

 

 
 FROM THE 30TH DISTRICT COURT OF WICHITA
COUNTY;
 
NO. 170,528-A; HONORABLE ROBERT P. BROTHERTON, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 




Appellants, Chasco
Constructors Ltd., L.L.P., Chasco Contracting Ltd.,
and Chasco Contracting Management, L.L.C.
(collectively, “Chasco”), perfected this appeal from
the trial court’s entry of Final Summary Judgment awarding appellee,
W.P. Howle Masonry Contractor, Inc., damages of
$17,250.70, plus pre and post judgment interest, attorney’s fees, and costs of
court.  The clerk’s record was filed on
July 9, 2010.  Due to the nature of the
disposition, there was no reporter’s record to be filed.  By letter dated July 12, Chasco
was notified that their appellate brief was due to be filed by August 9.  On August 6, Chasco
requested an extension of time to file appellants’ brief which was granted
making the brief due on September 8.  Chasco did not file their brief nor request an extension of
time to file their brief by September 8. 
By letter dated September 15, the Clerk of this Court notified Chasco that the brief was past due and that failure to file
the brief with this Court on or before September 27,
could result in dismissal of their appeal pursuant to Rules 38.8(a) and 42.3 of
the Texas Rules of Appellate Procedure.  Chasco has neither filed their brief nor responded to this
Court’s September 15 correspondence.
            Accordingly,
we dismiss this appeal for want of prosecution and failure to comply with a
notice from the Clerk of this Court requiring a response or other action in a
specified time.  See Tex. R. App. P. 38.8(a)(1), 42.3(b), (c).
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice